department of the treasury - internal_revenue_service washington d c government entities division jul ' ep ght uics atin president legend company a company b taxpayer c individual d spouse e government agency e plan x plan y plan z date date date date date percentage rage percentage amount dear as revised on this is in response to the letter_ruling request dated and as supplemented on in which you through your authorized representative request a series of letter rulings under sec_162 sec_401 sec_402 sec_415 sec_4972 and sec_4979 of the internal_revenue_code code the following facts and representations support your ruling_request and facts taxpayer c is the sole shareholder president and sole director of company a as such he is a full-time_employee of the corporation taxpayer c is also the sole shareholder of company b company a and company b established plan z and plans x and y respectively on date there are numerous participants in plan z taxpayer c was the sole participant in plan x and plan y plans x y and z either are or were defined contribution plans represented to be qualified within the meaning of code sec_401 a individual d who was the sole trustee of plans x y and z from until date was convicted of felony criminal offenses relating to his administration of the plans said offenses related to his diversion of funds from plan-z to his own personal_use the trustee’s actions resulted in a depletion of approximately percentage of the total assets of plan z valued as of date taxpayer c replaced individual d as trustee of the plans effective date government agency e investigated the transactions described above and issued letters in both june and march summarizing its investigation government agency e concluded that company a and its board_of directors and or corporate officers had violated several provisions of the employee_retirement_income_security_act_of_1974 as amended erisa government agency e indicated that its principal concern was that company a and its officers and directors had failed to exercise prudent oversight over the trustee’s activities the letter made clear that under erisa taxpayer c was considered a fiduciary with respect to the management of plan z stated in part the june letter in your trustee and company owner officer capacities you have exercised discretionary authority and control_over the administration of the plan and page dollar_figure management of its assets as a fiduciary with in the meaning of sec_3 of erisa taxpayer c instituted a plan to restore participant account balances in plan z government agency e accepted said restoration plan under the restoration plan a portion of the amounts in plans x and y would be reallocated to participants other than taxpayer c in plan z this would be accomplished by the termination of plans x and y the transfer of the taxpayer c’s account balances in plans x and y to taxpayer c’s account in plan z the distribution of said amounts from taxpayer c’s plan z account and the subsequent recontribution reallocation of those amounts to the accounts of affected plan z participants other than taxpayer c said reallocation is consistent with relevant provisions of plan z similarly company a recovered an amount amount under a restitution bond that was also allocated to plan z and affected participants except taxpayer c thereof it has been represented that the above actions including the termination of plans x and y and the recontribution reallocation to the accounts of affected plan z participants occurred during calendar_year it has also been represented that the recontribution reallocation was based upon the account balances of affected plan z participants as of date and was made with the intent of bringing said account balances to percentage of their date values the effect of the recontribution reallocation was a proportional recontribution reallocation based on the amount s of affected participant account balances as of said date documentation submitted with this ruling_request indicates that taxpayer c’s spouse spouse e in a writing dated date consented to the above-referenced transfer s and reallocation s spouse e’s signature on said writing was notarized as a result of the restoration plan proposed and subsequently put into effect by taxpayer c government agency e agreed to pursue no further remedies at this time relating to the possible violations of erisa provisions by taxpayer c this is reflected in a letter dated date signed by a representative of government agency e which has been submitted to the internal_revenue_service in conjunction with this letter_ruling request based on the above facts and representations you through your authorized representative request the following letter rulings that the transaction including the receipt of the restitution bond referenced above described above - page will not adversely affect the qualified status of plan z pursuant to either code sec_401 or code sec_415 will not constitute a contribution or other payment to plan z subject_to the provisions of either code sec_404 or sec_4972 will not constitute a contribution to plan z for purposes of code sec_4979 will not when made to a plan plan z result in taxable_income to affected plan z participants or their beneficiaries that taxpayer c is entitled to deduct the amount of the deemed_distribution when transferred to plan z for the benefit of other plan participants as an ordinary and necessary business_expense under code sec_162 and that taxpayer c’s releasing amounts from his plan z account in order to contribute them to the accounts of affected plan z participants as described above gave rise to a taxable_distribution to taxpayer c pursuant to code sec_402 law and analysis with respect to your first four ruling requests code sec_401 generally provides that the contributions or benefits provided under a qualified_retirement_plan may not ‘discriminate in favor of highly compensated employees code sec_404 provides that if contributions are paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of such compensation then such contributions or compensation shall not be deductible under this chapter but if they would otherwise be deductible they shall be deductible under this section however subject_to the limitations contained therein code sec_415 provides in part that a_trust which is part of a pension profit- sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 a a in the case of a defined_benefit_plan the plan provides for the payment of benefits with respect to a participant which exceeds the limitations of subsection b or b in the case of defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of subsection c if page sec_1 b of the income_tax regulations provides that the term annual_additions includes employer contributions which are made under the plan sec_1 b further provides that the commissioner may in an appropriate case considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participants’ accounts as giving rise to annual_additions code sec_4972 imposes on an employer an excise_tax on nondeductible_contributions to a qualified_plan sec_4972 defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof code sec_4979 imposes a percent excise_tax on the sum of any excess_contributions and any excess_aggregate_contributions under a plan if the excess_contributions and the excess_aggregate_contributions are not distributed before the close of the first ' months of the following plan_year for purposes of sec_4979 a plan includes a plan qualified under either code sec_401 or sec_403 in general excess_contributions are the excess of employer contributions contributed to the plan on behalf of highly compensated employees over the maximum amount of such contributions that are permitted under limitations found in the code in general excess_aggregate_contributions are the excess of matching_contributions and after-tax employee contributions made to a plan on behalf of highly compensated employees over the maximum amounts of such contributions permitted under limitations found in the code code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable until such time as such amounts are actually distributed to distributees under such plan revrul_2002_45 lr b date established guidance with respect to restorative payments to qualified_pension profit-sharing and stock_bonus_plans it provides that a payment made to a qualified defined_contribution_plan is not treated as a contribution to the plan and accordingly is not subject_to the code provisions described above if the payment is made to restore losses to the plan resulting from actions by a fiduciary for which there is a reasonable risk of liability for breach of a fiduciary duty under title i of the employee_retirement_income_security_act_of_1974 erisa and plan participants who are similarly situated are treated similarly with page respect to the payment for purposes of this revenue_ruling these payments are referred to as restorative payments the determination of whether a payment to a qualified defined_contribution_plan is treated as a restorative payment rather than as a contribution is based on all of the relevant facts and circumstances as a general_rule payments to a defined_contribution_plan are restorative payments for purposes of the revenue_ruling only if the payments are’ made in order to restore some or all of the plan's losses due to an action or a failure to act that creates a reasonable risk of liability for breach of fiduciary duty in contrast payments made to a plan to make up for losses due to market fluctuations and that are not attributable to a fiduciary breach are generally treated as contributions and not as restorative payments in no case will amounts paid in excess of the amount lost including appropriate adjustments to reflect lost earnings be considered restorative payments furthermore payments that result in different treatment for similarly situated plan participants are not restorative payments the failure to allocate a share of the payment to the account of a fiduciary responsible for the losses does not result in different treatment for similarly situated participants in no event are payments required under a plan or necessary to comply with a requirement of the code considered restorative payments even if the payments are delayed or otherwise made in circumstances under which there has been a breach of fiduciary duty company a and taxpayer c have determined based on the facts and circumstances of this case that there is a reasonable risk of liability for fiduciary breach on the part of taxpayer c stemming from the actions of individual d described above this belief is substantiated by the correspondence received by taxpayer c from government agency e referred to previously in this case the payments to the accounts of affected plan z participants other than taxpayer c which taxpayer c made by the means described above which payments are referred to above will ensure that the affected participants in plan z recover a significant portion of their account balances and place them in the position similar to that in which they would have been in the absence of the actions giving rise to the breach of fiduciary duty on the part of taxpayer c thus it is reasonable to characterize this payment as a replacement payment rather than a plan contribution or annual_addition as indicated by the facts of this case the replacement payment has been made by taxpayer c in response to the results of the investigation undertaken by government agency e concerning the actions of individual d pursuant to which individual d diverted a significant portion of the assets of plan z to his own use the replacement payment was allocated to the accounts of participants and beneficiaries under plan z that incurred principal loss as a result of individual d’s actions the payment was allocated to the accounts of these participants on a pro_rata basis in relation to the value each account lost page due to the actions of individual d accordingly plan participants who were similarly situated were treated similarly with regard to the allocation of the payment the fact that the account of the plan fiduciary responsible for the loss taxpayer c was not allocated any part of the payment does not change this conclusion accordingly we conclude that the distribution of amounts from taxpayer c’s plan z account and subsequent recontribution of said amounts to the accounts of affected plan z participants other than taxpayer c was a restorative payment thus with respect to your first through fourth ruling requests we conclude as follows that the transaction described above will not adversely affect the qualified status of plan z pursuant to either code sec_401 or code sec_415 will not constitute a contribution or other payment to plan z subject_to the provisions of either code sec_404 or sec_4972 will not constitute a contribution to plan z for purposes of code sec_4979 and will not when made to a plan plan z result in taxable_income to affected plan z participants or their beneficiaries with respect to your fifth ruling_request sec_162 provides that there is allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee constitutes a trade_or_business sec_1_162-17 furthermore generally being employed as a corporate officer constitutes a trade_or_business see 161_f2d_817 2d cir 60_f2d_187 3d cir aff'g 21_bta_588 in his capacity as president of company a taxpayer c was conducting a trade_or_business _ in general payments made in settlement of lawsuits or potential lawsuits are deductible if the acts that gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business see eg revrul_78_210 1978_1_cb_39 revrul_69_491 1969_2_cb_22 in 276_us_145 vii-2 c b the taxpayer claimed entitlement to deduct dollar_figure in attorney fees as a business_expense because they were incurred to defend a lawsuit brought by a former partner for an accounting page the court held the attorney fees deductible because the lawsuit proximately resulted from the taxpayer’s business to determine whether the acts that gave rise to the litigation were ordinary thus giving rise to deductible payments one must look to the origin and character of the claim with respect to which a settlement is made rather than to the claim’s potential consequences on the taxpayer’s business operation see woodward v commissioner uss 397_us_580 and 427_f2d_429 7th cir cert_denied 401_us_908 see also 372_us_39 in which the court held that the origin and character of the claim with respect to which an expense was incurred is the controlling test of whether the expense is a deductible business_expense the deductibility of an expense depends not on the consequences that may or may not result from the payment but on whether the claim arises in connection with a taxpayer’s business or profit-seeking activities in general all facts pertaining to the controversy are examined to determine the true nature of the settlement payments 59_tc_708 under the origin_of_the_claim_test it may be proper to allocate a portion of the settlement payment to claims that were only threatened as well as those claims that were actually advanced in litigation see revrul_80_119 1980_1_cb_40 and 448_f2d_867 9th cir no court case has been found which deals with the treatment of payments made by an officer or director of a corporation sponsoring an employee plan to reimburse the plan for losses suffered by the plan arising from the officer or director’s breach of fiduciary responsibilities however there have been many cases with similar fact patterns in which business_expense deductions were allowed to taxpayers in 17_tc_675 acq 1952_1_cb_1 an officer and director of a bankrupt corporation was allowed to deduct a payment in settlement of a suit arising out of profits made by his wife from sales of the corporation’s bonds the court held that the payment by the taxpayer of attorney fees and an additional_amount to a bondholders committee pursuant to the consent judgment was deductible the payment was made to avoid unfavorable publicity and protect the payor’s business reputation see also devito v commissioner t c memo in which the taxpayer was permitted to deduct a payment in settlement of a lawsuit for breach of a covenant_not_to_compete and breach of fiduciary duties the service’s position with respect to the deductibility of payments made to resolve actual or potential claims of legal liability or to uphold business reputation is consistent with the authorities cited revrul_73_226 1973_1_cb_62 states page payments made ‘to avoid extended controversy and the expense of litigation and to avoid unfavorable publicity and injury to the taxpayer’s business reputation are currently deductible this is the rule even though there is serious doubt as to the taxpayer’s legal liability laurence m 27_tc_464 acq 1966_1_cb_2 payments to settle and compromise litigation are business_expenses if the motive is to protect the taxpayer from a possible lawsuit and the exposure to liability added legal fees and damages to its reputation 37_tc_845 acg 1962_2_cb_5 the payments made by taxpayer c to plan z are in direct response to a potential claim against taxpayer c for liability arising as a result of the breach of fiduciary responsibility as officer and director of company a in the course of his business activities because the payments address or preempt claims arising in the ordinary course of the trade_or_business of taxpayer c as officer and director of the company such payments to the plan are deductible as ordinary and necessary business_expenses under sec_162 thus with respect to the fifth ruling_request we conclude as follows that taxpayer c is entitled to deduct the amount of the deemed_distribution when transferred to plan z for the benefit of plan participants other than taxpayer c as an ordinary and necessary business_expense under code sec_162 since taxpayer c’s trade_or_business is that of an employee performing services the expenses are subject_to the limitation described in sec_67 of the internal_revenue_code your revised fifth ruling_request asks that taxpayer c be entitled to deduct the amount transferred to plan z for the benefit of other plan participants as either an ordinary and necessary business_expense as a fiduciary under code sec_162 an ordinary_and_necessary_expense of taxpayer c incurred in connection with the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under code sec_212 or as an unreimbursed but deductible business_expense on schedule a of taxpayer c’s form_1040 in light of our response to the fifth ruling_request given above the service will not address either subparagraph or subparagraph of said fifth ruling_request with respect to the sixth requested letter_ruling code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable until such time as such amounts are actually distributed to distributes under such plan page code sec_402 contains provisions including the rollover provisions of sec_402 which may result in the deferral of taxation on distributions from a plan participant’s account in a defined_contribution_plan in this case we note that amounts were taken and distributed from taxpayer c’s account in plan z and contributed allocated to the accounts of other plan z participants as noted above said taking reallocation constituted a distribution within the meaning of code sec_402 furthermore said reallocation did not constitute either a rollover within the meaning of code sec_402 or any other permissible mechanism of deferring taxation on the distribution thus with respect to your sixth ruling_request we conclude as follows that taxpayer c’s releasing amounts from his plan z account and receiving said amounts in order to contribute them to the accounts of affected plan z participants as described above gave rise to a taxable_distribution to taxpayer c pursuant to code sec_402 please note that our responses to the fifth and sixth ruling_request will result in a taxable_distribution under code sec_402 and an offset deduction under code sec_162 this letter is based on the assumption that each plan referenced therein is or was qualified within the meaning of code sec_401 at all times relevant thereto it also assumes the correctness of all assertions and representations made with respect thereto including but not limited to the representation that the recontribution reallocation to the accounts of affected plan z participants was proportional to their account balances as of date3 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact yat202- - phone or dd fax please address all correspondence to se t ep ra t3 sincerely yours l shoe frances v sloaw manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
